Citation Nr: 0714291	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957 and from August 1957 to November 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hypertension.  

In February 2004, the Board denied the veteran's claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2005, the Court 
granted a Joint Motion to remand the appeal to the Board.  

In order to comply with the Joint Motion, the Board remanded 
the claim in August 2006.  The requested development has been 
completed, and the appeal has been returned to the Board.  


FINDINGS OF FACT

1.  Hypertension was not demonstrated during service or 
within one year following service, and current hypertension 
is not related to a disease or injury in service.

2.  There is no competent evidence that diabetes, or other 
disease or injury in service, caused or permanently worsened 
the veteran's current hypertension. 


CONCLUSION OF LAW

1.  Hypertension was not incurred or aggravated in service; 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension is not proximately due to or the result of 
his service-connected diabetes mellitus.  38 C.F.R. § 
3.310(a) (2006); 71 Fed. Reg. 52, 744-7 (Sept. 17, 2006) (to 
be codified at 38 C.F.R. § 3.310). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the veteran was provided with VCAA notice 
letters in December 2001, August 2002, and August 2006.  
These letters each told the veteran what evidence was needed 
to substantiate the claim for service connection for 
hypertension.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The August 2006 letter notified the 
veteran that he should send any relevant evidence in his 
possession that pertains to his claim.  In addition, this 
letter gave notice to the veteran regarding the degree of 
disability and effective dates.  Finally, this letter 
contained additional information as to what was required to 
substantiate his claim for service connection, and in 
particular a claim for secondary service connection. 

As portions of the required notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in 
December 2006 after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the veteran 
in the development of his claim has been met.  All service 
medical records have been obtained, as have all post service 
medical records identified by the veteran.  In addition, the 
veteran has been afforded VA examinations.  

In accordance with the Joint Motion and August 2006 Board 
remand, the veteran was afforded an additional VA 
examination, and a medical opinion was obtained.  There is no 
indication that any further development would be of any 
assistance to the veteran.  Therefore, the Board will proceed 
with the consideration of his claim.  

Service Connection

The veteran contends that he has developed hypertension as a 
result of his service connected diabetes.  He argues that he 
was found to have both diseases at about the same time, which 
he believes to be evidence of a relationship. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hypertension 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006); see Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

VA has amended the provisions of 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen.  71 Fed. Reg. 52, 
744-7.

The veteran's service medical records show that on medical 
examinations from 1955 to 1980 systolic blood pressure 
readings ranged from 106 to 128, and diastolic pressure 
ranged from 66 to 86.  An outpatient treatment record from 
August 1985 shows blood pressure of 130/90.  On the veteran's 
October 1985 retirement examination, his blood pressure was 
130/80.  He was never diagnosed with hypertension during 
service.  

On VA medical examination in January 1986, within one year of 
service, his blood pressure was 120/80.  There are no other 
medical records indicating the veteran's blood pressure 
during the year following service.

Over several years after service, the veteran received 
medical treatment at military hospitals. Outpatient treatment 
notes contain the following blood pressure readings: 130/80 
in October 1990, 140/90 in November 1990, 127/78 in February 
1992, 136/76 in March 1992, 138/72 in October 1992, 112/68 in 
June 1993, 146/76 in June 1993, 127/62 in May 1994, 122/73 in 
June 1994, 132/66 in July 1994, 142/81 in March 1995, 137/70 
in May 1995, 148/76 in October 1995, 144/83 in May 1996, 
126/83 in May 1996, 152/82 in January 1997, 166/90 and 162/88 
in October 1997, and 146/88 in November 1997.  The treatment 
notes did not contain any discussion of the veteran's blood 
pressure, and hypertension was not diagnosed.

The veteran has also received outpatient treatment at VA 
facilities from 1999 to 2002.  In November 1999, the 
veteran's blood pressure was 135/82.  In January 2001, it was 
146/78.  In February 2001, the veteran reported several home 
blood pressure readings, most of them showing systolic 
pressure in the 150s to 170s, and diastolic pressure in the 
80s to 90s.  The VA practitioner prescribed medication for 
hypertension.  In March 2001, the VA practitioner noted that 
medication for diabetes should be considered.  The veteran 
was given a glucose meter in July 2001, and was started on 
medication for diabetes in August 2001.  Treatment notes from 
2001 and 2002 reflect the continuation of medications for 
hypertension and for diabetes.  In a September 2001 
examination, the veteran reported a history of diabetes 
mellitus and hypertension, each since approximately 1996.

On VA examination in January 2002, the veteran stated that he 
had learned that he had elevated blood sugars in 
approximately 1996, and that he had been diagnosed with 
diabetes in July 2001.  He stated that he had been diagnosed 
with hypertension in approximately 1998.  In the January 2002 
examination the blood pressure readings were 184/81 and 
160/70.  The examiner's diagnoses included diabetes mellitus 
and hypertension.  The examiner did not state whether there 
was a relationship between those two disorders.

The veteran underwent an additional VA examination in October 
2006.  The examiner stated that the claims folder had been 
reviewed, as well as his computerized medical records and all 
the laboratory studies therein.  The veteran was noted to 
have been diagnosed with hypertension in 1998 and to have 
started on medication in 2001.  He reported that he had first 
been told about elevated glucose in 1996, formally diagnosed 
with diabetes in 2001, and begun in medication for diabetes 
around 2003.  During the past year, the veteran had developed 
some slight renal insufficiency based on creatinine ranges.  
There was no significant proteinuria, and no other evidence 
of renal insufficiency.  There was no evidence of cardiac 
involvement, and no indication of vascular disease.  

The examiner stated that hypertension was not generally 
caused by diabetes in the absence of significant renal 
disease, and indicated that he explained this to the veteran.  
He noted that diabetes and hypertension often occurred 
together, but that did not mean that one caused the other.  
The examiner opined that the veteran's hypertension was not 
caused by or significantly worsened by his diabetes mellitus 
or any other disease or injury that occurred in service.  

Analysis

Although the veteran was shown to have a single elevated 
diastolic blood pressure reading in service, this reading 
occurred amidst many normal readings.  Hence, there were not 
sufficient findings to identify hypertension in service.  
38 C.F.R. § 3.303(b).  There is no evidence of elevated blood 
pressure or hypertension for years after service, and no 
competent evidence directly relating post-service 
hypertension to disease or injury in service.  Accordingly, 
the evidence is against the grant of service connection on a 
direct or presumptive basis.

With regard to the question of secondary service connection, 
the Joint Motion recognized that manual provision adopted by 
VA's Veterans Benefits Administration raised the possibility 
of a relationship between diabetes and hypertension.  See 
M21-1, Part VI, Para 11.28, rescinded M21-1MR, Part III, IV 
and V change Dec. 13, 2005.  

While these provisions note a possible link in general terms, 
they do not create a presumption of service connection or 
provide evidence of a linkage in this specific case.  The 
manual provisions specifically state that most hypertension 
that develops in diabetics is not due to diabetes.  Id.  As 
recognized by the Joint Motion, the manual provisions only 
provide evidence of a possible relationship.  That 
possibility only served to trigger VA's duty to afford the 
veteran an examination.  Joint Motion, see 38 U.S.C.A. 
§ 5103A(d).

The October 2006 VA examiner explained that hypertension was 
not generally caused by diabetes in the absence of 
significant renal disease, and that the veteran did not have 
significant renal disease.  He also noted the absence of 
cardiac and cardiovascular disease, which can also be 
indicators of a relationship between diabetes and 
hypertension.  On these bases, the examiner specifically 
opined that the veteran's hypertension was not related to his 
service connected diabetes or any other disease or injury in 
service; that is, the hypertension was not caused or 
aggravated by the service connected diabetes mellitus.  This 
is the only competent medical opinion that addresses the 
veteran's disabilities.  

The Board notes the veteran's belief that his diabetes caused 
his hypertension.  However, the veteran does not have medical 
training, and he is not competent to provide a probative 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence or opinion that 
the veteran's diabetes led to his hypertension, the 
preponderance of the evidence is against service connection 
for hypertension on a secondary basis.  As the weight of the 
evidence is against the claim, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


